Exhibit 10.11
ENGAGEMENT AGREEMENT
THIS AGREEMENT is made the 14th day of January 2008

      BETWEEN:  
CONSOLIDATED WATER CO. LTD.,
   
a Cayman Islands company having its registered office at
   
Windward Three, 4th Floor
   
Regatta Office Park, West Bay Road
   
P.O. Box 1114, Grand Cayman, KY1-1102,
   
Cayman Islands
   
(“the Company”)
   
 
AND:  
RAMJEET JERRYBANDAN
   
of P. O. Box 10750 APO, Grand Cayman, KY1-1007,
   
Cayman Islands
   
(“the Vice-President”)

IT IS AGREED:-
Engagement

1.   The Vice-President is engaged as Vice-President of Overseas Operations
commencing on the 1st day of January, 2008 subject to the termination provisions
set out in Clauses 18 and 19.

Remuneration

2.   The Vice-President’s Base Salary will be US$132,750 per annum payable
semi-monthly in arrears.

3.   In addition, during the term of this Agreement, the Company will pay the
full cost of providing medical insurance, as generally provided for the
Company’s employees from time to time, for the Vice-President and his wife and
dependants.

4.   Subject to approval of the members of the Company at the Company’s next
Annual General Meeting and of the Committee to be set up to administer the
Company’s Equity Incentive Plan (“the Plan”), the Vice President will
participate in the Plan and will be granted as at November 30, 2007 (“the Grant
Date”) an option to purchase 17,700 ordinary shares of the Company (subject to
adjustment in accordance with the Plan) at the closing price of the Company’s
ordinary shares on the primary listing exchange on the Grant Date. The option
will vest in tranches of 5,900 shares each on January 1, 2009, January 1, 2010,
and January 1, 2011 (“the Vesting Dates”), and each may be exercised by the Vice
President in accordance with the Plan and subject to Clause 19(d), no more than
three years from the relevant Vesting Date, after which the option in respect of
that tranche will expire. If the Company’s shareholders do not approve the Plan
or the Committee does not approve the grant to the Vice-President, then the
Company must within thirty days of the Annual General Meeting pay the Vice
President a lump sum equal to 25% of his Base Salary.

 



--------------------------------------------------------------------------------



 



5.   In addition, during the term of this Agreement, the Company will make
contributions to a pension scheme of the Vice-President’s choice but which must
be approved under the National Pensions Law, in the same manner and on the same
basis as it makes contributions from time to time, in respect of its other
employees pursuant to the National Pensions Law on a maximum salary base of
CI$60,000.00 per annum or such other base as is required by that Law from time
to time.   6.   The Vice-President’s Base Salary will be reviewed as of January
1st each year by the Company’s Chief Executive Officer (“the CEO”) who may grant
an increase but must not reduce the Vice-President’s salary below the level set
out in Clause 2 or in the immediately preceding year, whichever is applicable.  
7.   If by not later than January 31st in each calendar year commencing with the
year 2008, the Vice-President and the CEO have agreed to Performance Goals for
the Vice-President for that calendar year, and if those Performance Goals are
met for that year, then the Company must pay to the Vice-President a Performance
Bonus for that year in an amount not less than 25% of the Vice-President’s Base
Salary for that calendar year, as adjusted by Clause 6. The Board of Directors,
in its sole and absolute discretion, and taking into consideration the
recommendations of the CEO, if any, may determine to pay a larger Performance
Bonus. In any calendar year that all of the Performance Goals are not met, the
Board of Directors, in its sole and absolute discretion, and taking into
consideration the recommendations of the CEO, if any, may, but is not obligated
to, pay the Vice-President a Performance Bonus in an amount determined by the
Board of Directors. The Performance Bonus must be paid entirely in cash.   8.  
During the first calendar year of this Agreement, the Company will provide the
Vice-President with a monthly automobile expense allowance of US$850. This
monthly automobile allowance will increase on January 1 of each subsequent
calendar year by US$50 per month (or US$600 per year) during the term of this
Agreement.

Responsibilities

9.   The Vice-President’s work will be performed mainly in West Bay, Grand
Cayman.       The Company reserves the right to transfer the Vice-President to
any other place of business which it may establish in the Cayman Islands.   10.
  The Vice-President must devote the whole of his time to the Company’s business
and must use his best endeavours to promote the Company’s interest and welfare.
      The Vice-President must provide strategic and operational direction to the
water production and supply operations of the Company’s wholly-owned
subsidiaries and managed affiliates in the Bahamas, Belize, British Virgin
Islands, Bermuda and any other operations that may be assigned to him by the CEO
from time to time (“the Overseas Group”), which includes but is not limited to,
(i) establishing strategic objectives, operating policies and procedures to
attain Corporate Objectives, (ii) evaluating performance of each member of the
Overseas Group to determine if operational and financial objectives are being
met, (iii) establishing and co-ordinating responsibilities and procedures among
subordinate departments, (iv) ensuring that accurate and timely information is
available for management and/or Board use and (v) any further duties reasonably
required of and assigned to him by the CEO which he must discharge in accordance
with directions of the CEO.

2



--------------------------------------------------------------------------------



 



    Corporate Objectives include but are not limited to; (i) meeting or
exceeding budgeted earnings targets, (ii) improving operating profit margins,
(iii) achieving excellent customer service, (iv) achieving excellent employee
relations, and (v) improving the maintenance and reliability of plant and
equipment.       The Vice-President’s powers and responsibilities include the
following:-

  (a)   Directing and managing the day-to-day activities of the water production
and supply operations of each member of the Overseas Group, including plant
operation and maintenance, collection of billing data, expenditure of funds and
conservation of fixed assets;     (b)   Providing close managerial and technical
support to the local managers of each member of the Overseas Group and
developing and nurturing a working environment that is based on team work and
collaborative effort among the management and staff of all members of the
Overseas Group;     (c)   Preparing the operating and capital expenditure
budgets of each member of the Overseas Group and preparing and maintaining the
register of fixed assets for the operations of each member of the Overseas
Group;     (d)   Preparing and implementing a fixed asset maintenance and
retirement schedule;     (e)   Liaising with the respective Government
regulators on all matters related to the water production and supply licences or
contracts of each member of the Overseas Group;     (f)   Overseeing the
supervision of subordinate personnel, including work allocation, training, and
problem resolution, evaluating performance and making recommendations for
Overseas Group personnel actions and motivating its members’ employees to
achieve peak productivity and performance;     (g)   Preparing and presenting
the monthly operations reports of each member of the Overseas Group to
management and the Board;     (h)   Conducting regular visits to the members of
the Overseas Group to monitor the performance of staff, plant and equipment, and
to implement policies and procedures improvements as necessary;     (i)  
Carrying out any special projects which may be assigned to the Vice President
from time to time.

3



--------------------------------------------------------------------------------



 



    The Vice-President must perform his duties under this Agreement during
normal business hours from Monday to Friday inclusive (except on public
holidays) but he accepts that his duties, which include travelling on the
Company’s business both within the Cayman Islands and abroad, may, from time to
time, require work to be undertaken on Saturdays, Sundays and public holidays.  
    The Vice-President must not directly or indirectly engage in any activities
or work which the Board deems to be detrimental to the best interests of the
Company.   11.   In case of inability to work due to illness or injury, the
Vice-President must notify the Company immediately and produce a medical
certificate for any absence longer than three working days.   12.   The
Vice-President is entitled to up to ten (10) days sick leave per year (but not
more than three consecutive days at any time) without a medical certificate.

Holidays

13.   The Vice-President is entitled, during every calendar year to the
following holidays during which his remuneration will continue to be payable:-

  (a)   all public holidays in the Cayman Islands, and     (b)   four (4) weeks
vacation to be taken at a time to be approved by the CEO.

Reimbursement of Expenses/Fees Earned

14. (a)    All expenses for which the Vice-President claims reimbursement must
be in accordance with any policies established by the Board from time to time
and must be within the operating budgets approved by the Board. The Company must
reimburse the Vice-President for the costs incurred by the Vice-President in his
performance of his duties on production of the necessary vouchers or, if he is
unable to produce vouchers, on the Vice-President’s proving, to the CEO’s
satisfaction, the amount he has spent for those purposes.     (b)   Any fees and
payments received by the Vice-President for or in relation to acting as director
or officer of a subsidiary or affiliate of the Company will be the property of
the Company and the Vice-President must account to the Company for it.

Non-Competition

15.   The Vice-President agrees, as a separate and independent agreement, that
he will not during any period for which he is entitled to remuneration under
this Agreement, whether for his own account or for the account of any other
person, firm or body corporate, either alone or jointly with or as director,
manager, agent or employee of or as consultant to any person, firm or body
corporate, directly or indirectly, carry on or be engaged or concerned or
interested in any person firm or body corporate which conducts business
identical to or similar to that conducted by the Company in any jurisdiction in
which the Company carries on business (whether directly or indirectly).

4



--------------------------------------------------------------------------------



 



Company Information, Documents, Confidentiality, and Non-Solicitation

16. (a)   All information, documents, books, records, notes, files, memoranda,
reports, customer lists and other documents, and all copies of them, relating to
the Company’s business or opportunities which the Vice-President keeps, prepares
or conceives or which become known to him or which are delivered or disclosed to
him or which, by any means come into his possession, and all the Company’s
property and equipment are and will remain the Company’s sole and exclusive
property both during the term of this Agreement and after its termination or
expiration ;     (b)   If this Agreement is terminated for any reason, or if the
Company at any time requests, the Vice-President must promptly deliver to the
Company the originals and all copies of all relevant documents that are in his
possession, custody or control together with any other property belonging to the
Company. Should the Vice-President afterwards require access to copies of those
documents for any reasonable purpose, the Company must provide them on his
request;     (c)   The Vice-President must not, at any time during the term of
this Agreement or within one year after its termination or expiration, either
for his own account or for the account of any other person, firm or company,
solicit, interfere with or endeavour to entice away from the Company any person,
firm or company who or which, at any time during the currency of this Agreement
was an employee, customer or supplier of or was in the habit of dealing with the
Company.

17.   Except where such information is a matter of public record or when
required to do so by law, the Vice-President must not, either before or after
this Agreement ends, disclose to any person any information relating to the
Company or its customers of which he becomes possessed while acting as
Vice-President.

Termination

18.   This Agreement will terminate and, except to the extent previously
accrued, all rights and obligations of both parties under it will cease if
either of the following events occurs:-

  (a)   The Vice-President dies.     (b)   The Vice-President gives three
(3) months written notice of termination to the Company.

19. (a)   The Company may, by written notice, terminate this Agreement with
immediate effect if the Vice-President conducts himself in a manner that would
justify immediate dismissal of an employee in accordance with Section 51(1)(a)1
of the Labour Law and, except to the extent previously accrued, all rights and
obligations of both parties under this Agreement will cease.     (b)   If
through physical or mental illness, the Vice-President is unable to discharge
his duties for sixty (60) successive days, as to which a certificate by any
doctor appointed by the Company will be conclusive, then

5



--------------------------------------------------------------------------------



 



  (i)   the Vice-President will be relieved of his duties, his salary reduced to
US$1,000.00 per annum and his bonus entitlement suspended, but     (ii)   the
Company will continue to pay the full cost of providing medical insurance for
the Vice-President and his wife and dependants together with pension
contributions (such contributions to be equal to the pension contribution made
on behalf of the Vice-President for the previous financial year of the Company),

      until the Vice-President is able once again to resume his duties in full.
        If this incapacity continues for a period of two years (including the
60-day period referred to above) the Vice-President’s employment will be deemed
to have been terminated by mutual consent at the expiration of that period.    
(c)   The Company may terminate this Agreement at any time upon serving three
month’s notice to the Vice-President and paying the Vice-President severance pay
in accordance with the Labour Law or in an amount equal to six-twelfths of the
Base Salary, as adjusted by Clause 6, whichever amount is greater.     (d)  
If:-

  (i)   the Vice-President terminates this Agreement under Clause 18(b); or    
(ii)   the Company terminates this Agreement under paragraph (a) of this Clause
or in accordance with Sections 51(1)(b)1, 51(1)(c)1 or 51(1)(f)1 of the Labour
Law;

      all unvested options of the Vice-President under the Plan will be deemed
to have expired as of the date of service of the notice of termination.

Notices

20.   Any notice to be served under this Agreement must be in writing and will
be deemed to be duly served if it is handed personally to the Secretary of the
Company or to the Vice-President as the case may be, or if it is sent by
registered post to the addressee at the relevant address at the head of this
Agreement. A notice sent by post will be deemed to be served on the third day
following the date on which it was posted.

     1 Sections 51 — 53 (inclusive) of the Labour Law (2001 Revision) are
attached
Previous Agreements Superseded

21. (a)   This Agreement supersedes as of January 1st 2008 all prior contracts
and understandings between the parties relating to its subject-matter except
that benefits earned or accrued under any such prior contracts are not
extinguished or affected.     (b)   In particular, the Participation Agreement
dated                      between the Company and the Vice-President relating
to the Vice-President’s participation in the Company’s Share Incentive Plan is
terminated by mutual consent as of December 31st 2007, except that benefits
earned or accrued under that Agreement are not extinguished or affected.

6



--------------------------------------------------------------------------------



 



Waiver

22.   No change or attempted waiver of any of the provisions of this Agreement
will be binding unless in writing and signed by the party against whom it is
sought to be enforced.

Severability of Provisions

23.   Whenever possible, each provision of this Agreement must be interpreted in
such manner as to be effective and valid. If any provision of this Agreement or
the application of it is prohibited or is held to be invalid, that prohibition
or invalidity will not affect any other provision, or the application of any
other provision which can be given effect without the invalid provision or
prohibited application and, to this end, the provisions of this Agreement are
declared to be severable.

Headings

24.   The headings in this Agreement are included for convenience only and have
no legal effect.

Applicable Law and Jurisdiction

25.   This Agreement must be construed and the legal relations between the
parties determined in accordance with the laws of the Cayman Islands to the
jurisdiction of the courts of which the parties agree to submit.



          EXECUTED for and on behalf of
CONSOLIDATED WATER CO LTD.
by:
In the presence of:
    /s/ C. Ebanks     Witness            

          CONSOLIDATED WATER CO. LTD.



    /s/ Frederick W. McTaggart     Director         





          EXECUTED by RAMJEET JERRYBANDAN
in the presence of:
    /s/ Laura Faulkner     Witness          

           


  /s/ Ramjeet Jerrybandan     RAMJEET JERRYBANDAN         



7